Citation Nr: 0928590	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
cervical spine (neck) injury.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for asthmatic 
bronchitis.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for bipolar disorder, 
claimed as a nervous condition.

5.  For the period from May 9, 2005 to December 10, 2007, 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left shoulder.

6.  For the period from December 11, 2007 to the present, 
entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserve.  The 
Veteran had active duty for training from March 1971 to 
September 1971, with other periods of service.  An October 
1974 letter informed the Veteran that he had been found not 
physically qualified for further service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2005 rating decision, the RO denied the claim of 
service connection for hearing loss on the merits, and denied 
applications to reopen the claims of service connection for 
residuals of a cervical spine injury, asthmatic bronchitis, 
and a bipolar disorder.  The Veteran perfected an appeal of 
these four claims.

In May 2005, the Veteran filed for service connection for a 
left shoulder disability.  The RO denied this claim in a July 
2005 rating decision.  The Veteran perfected an appeal of the 
issue of service connection.  In a February 2007 rating 
decision, however, the RO granted service connection for 
degenerative joint disease of the left shoulder, satisfying 
the appeal regarding service connection.  The RO assigned a 
10 percent rating as of May 9, 2005.  The Veteran perfected 
an appeal regarding the disability rating assigned.  The RO, 
in a January 2008 rating decision, granted an increase to 20 
percent for the disability as of December 11, 2007.  As the 
Veteran has not been granted the maximum benefit allowed, the 
Veteran is presumed to be seeking a higher rating and the 
claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for the degenerative joint 
disease of the left shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this decision has been obtained; the Veteran has been 
provided notice and documents that would provided a 
reasonable person knowledge of what is needed to substantiate 
or reopen his claims; there is no indication that the Veteran 
has evidence pertinent to these claims that he has not 
submitted to VA.

2.  The Veteran has not asserted the cause of the contended 
bilateral hearing loss disability; there is no evidence that 
documents a hearing loss disability attributable to acoustic 
injury or disease incurred during active duty for training or 
acoustic injury incurred during inactive duty for training; 
there is no evidence of file that documents a hearing loss 
disability as defined by VA regulation.

3.  The RO issued a January 1988 rating decision that denied 
service connection for residuals of a cervical spine (neck) 
injury and asthmatic bronchitis; subsequent to a filed notice 
of disagreement, the RO issued a December 1988 statement of 
the case; the Veteran did not perfect an appeal of these 
claims.

4.  Evidence received since the January 1988 rating decision 
denying service connection for residuals of a cervical spine 
(neck) injury and asthmatic bronchitis does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

5.  The RO issued a July 1999 rating decision that denied the 
application to reopen a claim for service connection for a 
nervous condition; the Veteran did not file a notice of 
disagreement.

6.  Evidence received since the July 1999 rating decision 
denying the application to reopen a claim for service 
connection for a nervous condition became final does not 
relate to an unestablished fact necessary to substantiate the 
claim for a bipolar disorder, claimed as a nervous condition, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303 (2008).

2.  The RO's January 1988 decision is final regarding 
entitlement to service connection for residuals of a cervical 
spine (neck) injury.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2008).

3.  New and material evidence has not been received regarding 
service connection for residuals of a cervical spine (neck) 
injury since the January1988 rating decision, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  The RO's January 1988 decision is final regarding 
entitlement to service connection for asthmatic bronchitis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).

5.  New and material evidence has not been received regarding 
service connection for asthmatic bronchitis since the 
January1988 rating decision, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  The RO's July 1999 decision is final regarding 
entitlement to service connection for bipolar disorder, 
claimed as a nervous condition.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).

7.  New and material evidence has not been received regarding 
service connection for bipolar disorder, claimed as a nervous 
condition since the July 1999 rating decision, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding applications to reopen claims, during the pendency 
of the Veteran's appeal, the Court also issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Prior to the January 2005 
rating decision that denied service connection for bilateral 
hearing loss and the application to reopen previously denied 
claims, the Veteran was issued a September 2004 notice 
letter.  The Veteran was informed about the information and 
evidence not of record that is necessary to substantiate the 
underlying claims for service connection; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In a March 
2006 letter, the Veteran was informed of the information and 
evidence needed to substantiate a disability rating and an 
effective date, as outlined in Dingess.

Regarding notice regarding what is needed to reopen a claim 
based on new and material evidence, the September 2004 letter 
was issued before the decision in Kent was issued.  The 
letter, nevertheless, noted that new and material evidence 
was needed to reopen the claims for service connection for a 
cervical spine injury, asthmatic bronchitis, and a chronic 
nervous condition.  The letter detailed what new and material 
evidence meant.

The letter, however, is inadequate to satisfy Kent.  The 
letter details the reason for the previous denials, but does 
not do so completely accurately or in adequate detail.  
Further, the letter does not correctly note that, regarding 
the claim for service connection for bipolar disorder, that 
the last final decision is the July 1999 rating decision, and 
not the original January 1988 rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  The representative has 
specifically requested that if the applications to reopen are 
not reopened and remanded for development on the merits, that 
the claims should be remanded for proper notice.  After 
review of the claims file, to include review of the April 
2005 statement of the case, the Board finds that a remand is 
not necessary.  The statement of the case included a copy of 
38 C.F.R. § 3.156 regarding reopening a previously denied 
claim.  Although the statement of the case still does not 
acknowledge that the July 1999 rating decision was the last 
final decision regarding the nervous condition/bipolar, the 
RO details specifically that the new evidence must address 
service incurrence or aggravation of a current disability.  
The issue of incurrence during active duty for training is at 
the center of each of the prior denials.  Although not a 
notification letter, review of the statement of the case 
would have provided a reasonable person knowledge of what was 
needed to reopen the claims.  See Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  As such, in the Board's judgment, 
remanding for issuance of additional notice would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued after the January 2005 rating 
decision, and therefore, was not timely.  The Court has held 
recently that a supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In this case, the Veteran was subsequently issued 
supplemental statements of the case in February 2007, January 
2008, March 2008, and June 2008.  These constituted 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA treatment records, and private 
medical records.  The Board is cognizant that the 
representative has requested that the claim for bipolar 
disorder/nervousness be remanded in order to seek additional 
service treatment records, based on the Veteran's assertions 
of additional treatment while in the reserves.  Review of the 
claims file reveals that the service treatment records are of 
file, including a September 1971 treatment record documenting 
that the Veteran sought treatment for nervousness and was 
prescribed Librium.  The claims file contains a January 1980 
record that indicates that available requested records were 
forwarded pursuant to the request for all "SMRs" [service 
medical records - now termed service treatment records].  
Thus, the Board finds that there is not an indication that 
there is existent service treatment records that are existent 
but have not been obtained.  See 38 C.F.R. § 3.159.

The Board is also cognizant that the Veteran is in receipt of 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA).  The claims file contains a copy of the 
fully favorable 1994 decision in his SSA claim.  The SSA 
records contain reference to other records used in the SSA 
determination.  Although not submitted together, many of 
these records appear to have been separately submitted to VA.  
Although cognizant of the duty to obtain Federal records, to 
include SSA records, in this case, neither the Veteran nor 
his representative has indicated that there are additional 
records held by SSA that are relevant to this appeal and the 
Veteran has been notified to inform VA about relevant SSA 
records in the March 2006 VCAA notification letter.  Thus, 
while the Board has considered the holdings of Tetro v. 
Gober, 14 Vet. App. 100 (2000), and other cases, the Board 
finds there is no duty to remand this case for possible 
additional SSA records.  See Sabonis, supra.

Regarding the obtaining of VA examinations, the instant 
decision denies the applications to reopen the claims for 
service connection for a cervical spine injury, asthmatic 
bronchitis, and a bipolar disorder.  As these claims are not 
reopened, there is no duty to provide a VA examination.  See 
38 C.F.R. § 3.159(c)(4)(iii).  Moreover, the statutory duty 
to assist the Veteran does not arise if the Veteran has not 
presented new and material evidence to reopen his claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996). 

Regarding the claim of service connection for bilateral 
hearing loss disability, the Board notes that some 
adjudicatory documents have mistakenly indicated that new and 
material evidence was also needed to reopen this claim.  This 
error was noted by the representative.  In the rating 
decision and statement of the case, however, the claim was 
denied on the merits.  The Board can find no prejudice in 
this error.  Regarding the merits of the claim, under VA 
regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The representative has requested a remand to obtain such an 
examination.  After review of the record, the Board finds 
that there is no competent evidence of a current hearing loss 
disability as defined by VA regulation and the evidence does 
not establish that an event, injury, or disease occurred in 
service that led to the hearing loss.  In these 
circumstances, there is no duty to provide a VA audiological 
examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in regard 
to these claims.  Adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Law and Regulations:  Service Connection for Bilateral 
Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for Bilateral Hearing 
Loss

In the August 2004 claim, the Veteran asserted that he has 
hearing loss he believed was due to his service.  The service 
treatment records contain record of a July 1970 medical 
examination completed upon enlistment into the Reserves.  
Audiometric testing at this time revealed the following 
readings:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
10
10
5
5
LEFT
20
5
5
5
5

A March 1971 record notes that the Veteran's ears were 
"plugged up."  An August 1971 note indicated the same 
problem.  An April 1973 medical note entry notes that the 
Veteran had serous otitis.

The service treatment records also contain record of an 
August 1974 medical examination.  Audiometric testing at this 
time revealed the following readings:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
30
20
20
20
LEFT
30
30
20
20
20

In an August 1974 report of medical history, the Veteran 
reported no history of hearing loss or ear, nose or throat 
trouble.

Post-service records include an August 2007 VA treatment 
record that notes that the Veteran's gross acuity was intact.  
A September 2007 record, however, notes that gross acuity was 
decreased bilaterally and noted hearing impairment.  A 
February 2008 VA treatment record notes cerumen removal.  
There is no record of post-service acuity testing.

Analysis:  Service Connection for Bilateral Hearing Loss

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  The audiometric 
testing completed in August 1974 indicates some hearing loss, 
although not a hearing loss disability as defined by VA.  See 
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) ("the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss").  There is one post-service record that notes 
decreased acuity, but there is no other evidence of a current 
hearing loss and no record of audiometric testing indicating 
a current hearing loss disability under VA regulation.

In addition, the Veteran's service comprised solely of 
ACDUTRA and INACDUTRA.  As thus, the indication of a hearing 
loss while in the reserves is insufficient to substantiate 
the claim.  There must be evidence that the hearing loss was 
due to disease or injury in ACDUTRA or injury in INACDUTRA.  
In this case, while the Veteran has indicated that he has a 
hearing loss attributable to service, he has not indicated 
the basis for this contention, as he has not indicated that 
he was exposed to acoustic trauma or other cause of hearing 
loss and the record does not otherwise provide such evidence 
of an event or injury in service.

Although cognizant that the representative has indicated, in 
essence, that the treatment for plugged ears and otitis 
during service supports the claim, the Board finds no 
competent evidence in the record that indicates a link 
between the treatment noted in the service treatment records 
and the development of hearing loss.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service.  Id; see also, e.g., Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses).  However, 
he is not competent to provide an opinion as to what point in 
time he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the cause of his hearing 
loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply 
stated, to the extent that the Veteran's claim constitutes an 
opinion that he has hearing loss due to service, his opinion 
regarding the etiology of the contended hearing loss lacks 
probative value; it dies not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As noted, there is insufficient evidence that the 
Veteran has a hearing loss disability as defined by VA.

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not applicable and the Veteran's claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

New and Material Claims:  
Law and Regulations, Factual Background, and Analysis

The Veteran contends that he has a cervical spine disability, 
asthmatic bronchitis, and a bipolar disorder, claimed as a 
nervous condition, attributable to service.  As documented 
above, the Veteran had reserve service, including a period of 
ACDUTRA from March 1971 to September 1971.  These claims were 
originally denied in a January 1988 rating decision.  
Although the Veteran filed a timely notice of disagreement, 
he did not timely perfect these appeals following the 
December 1988 statement of the case.  The January 1988 rating 
decision became final.  See 38 U.S.C.A. § 7105. 

The Veteran filed on several occasions to reopen the claim 
for service connection for a nervous condition.  The Board 
notes that the record contained a current diagnosis of 
bipolar disorder.  The claim for service connection for a 
nervous disorder was last denied in an unappealed July 1999 
rating decision.  See 38 U.S.C.A. § 7105.  

The Veteran filed to reopen his claims in August 2004.  
Regarding the psychiatric claim, the Veteran filed to reopen 
his claim for service connection for "nervous 
condition/bipolar condition."  The Board finds that the 
Veteran is seeking service connection for the same condition 
for which he had previously sought service connection.  In 
this regard, the Board is aware that the previous rating 
decisions only explicitly noted denial of service connection 
for a nervous condition, but the currently diagnosed 
disability was bipolar disorder and a diagnosis of bipolar 
was of record.  Further, although review of the current 
psychiatric records note other occasional diagnoses, the 
Veteran's current, main psychiatric diagnosis remains a 
bipolar disorder.  In these circumstances, the Board finds 
that it is appropriate to treat this as a claim to reopen.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

The RO declined to reopen any of these three claims.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as these claims, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The Board will now outlined 
the evidence of record that was of file prior to each last 
final decision.  That is, the evidence regarding a cervical 
spine injury and asthmatic bronchitis prior to the January 
1988 rating decision becoming final and the evidence 
regarding the claim for service connection for a bipolar 
disorder prior to the July 1999 rating decision becoming 
final.  Evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  See Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Upon entry into reserve duty in July 1970, the Veteran 
completed a report of medical history that noted no relevant 
history of disability.  

A September 1971 entry into a service treatment record notes 
that the Veteran complained of nervousness, especially before 
examinations.  The Veteran was prescribed Librium.  No 
relevant diagnosis was provided.

In a March 1974 service record (consultation sheet), a 
neurologist wrote that he first saw the Veteran in a private 
hospital in January 1974.  He noted that the Veteran had a 
rather typical clinical history for viral encephalitis, 
including the development of neck pain.   He noted that as of 
the date he was writing the record that the Veteran was 
asymptomatic except for mild fatigability and minimal back 
pain.

An undated entry into the service treatment record, 
apparently made prior to March 1974, notes that there was a 
possible peripheral nerve injury.  

The record also contains the August 1974 record of a private 
clinician.  In relevant part, the clinician noted that the 
Veteran had been seen on "several separate occasions as 
having infectious asthmatic bronchitis."  The clinician also 
found that the Veteran had recurrent neck pains and problems 
that had been associated with pain and numbness in the right 
arm with certain positions of the neck.  He found that this 
was "strongly suggestive of nerve root irritation, which, at 
the moment, [was] diagnosed only as thoracic outlet syndrome.  
(This includes vascular compression, cervical ribs, ruptured 
cervical disc, etc).  The clinician provided diagnoses, none 
of which noted service as the etiology.  The examiner opined 
that the Veteran was not qualified for military service of 
any nature, either now or in the foreseeable future."  In an 
August 1974 report of medical history, the Veteran marked 
that he had a history of asthma; arthritis, rheumatism, or 
bursitis; and "nervous trouble of any sort."  The August 
1974 report of medical examination documented that the 
Veteran had "[t]horacic outlet syndrome associated with neck 
pain and numbness and paresthesia of the arms, etc."  The 
clinician marked that the Veteran was not physically 
qualified for retention in the Naval Reserve.  

A September 1974 document includes a finding that the Veteran 
was not physically qualified for retention in the Naval 
Reserve because of thoracic outlet syndrome and asthmatic 
bronchitis.  

Another September 1974 record documents a history of neck 
pain for 8 years, but notes onset in service.  The Board 
notes that the Veteran was not in service eight years prior 
to 1974.  The clinician documented that the Veteran reported 
that he was told that he had a pinched cervical vertebrae.  
The clinician found that the Veteran had neck pain with a 
negative examination and negative X-ray.

In the January 1988 rating decision, the RO denied the claims 
finding that the evidence did not indicate incurrence during 
reserve service and that the evidence did not indicate a 
chronic nervous condition.  As noted, this decision became 
final.

After the initial January 1988 denial of service connection 
for a nervous condition, additional treatment record were 
associated with the claims file, to include a May 1987 record 
that notes a diagnosis of bipolar.  In the last final rating 
decision, issued in July 1999, the RO found, essentially, 
that the treatment record received did not show incurrence in 
service.  Thus, instead of a denial on the basis of no 
diagnosis, the last rating decision found that the evidence 
did not indicate that the disability was incurred in service.

A September 1986 VA X-ray associated with the claims file 
after the January 1988 decision was read to reveal a widening 
of the C6 disc space.  
Subsequent to the July 1999 rating decision becoming final, 
substantial additional psychiatric records have been 
associated with the claims file that document treatment and 
diagnosis of bipolar.  A July 1990 VA treatment record notes 
that he had been treated for psychiatric in the mid to late 
1980s.  

A December 1992 private treatment record notes that the 
Veteran was not an extremely reliable historian in that he 
loses his train of thought and has vague recollections of 
some events.  The clinician noted that he had difficulty with 
"mood shifts at least since 1976."  The clinician also 
indicated that the Veteran took medication for asthma.  The 
clinician indicated documented that the Veteran was in 
service from 1974 to 1976.  The Board highlights that these 
are not the correct dates of service.  An April 1993 private 
medical record documents that the Veteran had bipolar 
disorder dating back to 1974.  The Veteran also reported he 
has asthmatic bronchitis.  A July 2001 private chest X-ray 
was read to reveal no active cardio-pulmonic disease.  

A November 2004 VA treatment record records that the Veteran 
reported a history of asthmatic bronchitis.  The same 
November 2004 VA record contains the following regarding the 
etiology of the psychiatric disability:  "The patient 
believes his mental health problems began after the death of 
his parents in the mid 80s and 90s.  He states that the 
Military thought that he had a mental health problem years 
ago.  However, he does not believe this to be accurate."

Other psychiatric records, to include a January 2005 VA 
treatment note, document the Veteran's assertion that he had 
a nervous condition in service and that the service conducted 
experiments on him.

The Veteran underwent an April 2006 VA examination in regard 
to the claim for service connection for the left shoulder 
disability.  The examiner reported that the history on the 
Veteran was "totally unreliable because his memory is quite 
compromised from merit of reasons."  The examiner also noted 
that the Veteran had a diagnosis of thoracic outlet syndrome 
dating back to 1971 with neck pain and numbness, but later 
noted that the date of diagnosis was 1974.  The examiner 
found that the Veteran had diminished sensation to pinprick 
in the entirety of both arms, but did not address whether the 
Veteran had a current cervical spine disability.  

The record also contains copies of the Veteran's current 
problem list.  These lists do not include a currently 
diagnosed cervical spine disability or a respiratory 
disability.

Since the January 1988 rating decision regarding the cervical 
spine disability and the asthmatic bronchitis and the July 
1999 rating decision regarding the claim for service 
connection for a nervous condition, a substantial amount of 
new medical evidence has been associated with the claims 
file.  In reviewing this evidence, the Board has been 
conscious that the evidence is presumed credible, despite the 
evidence in the record that questions the accuracy of the 
history provided by the Veteran.  Further, regarding the 
claims for asthmatic bronchitis, although the Veteran 
contends that he continues to have this disability, there is 
no medical documentation of this disability since the claim 
to reopen.  Regarding the contended cervical spine 
disability, although there is an X-ray abnormality and 
medical records document that the Veteran contends that he 
continues to have a cervical spine disability, multiple other 
medical records exam his neck without notation of an 
abnormality.  The representative has also indicated that the 
subsequent granting of service connection for a left shoulder 
disability should be considered, in essence, new and material 
evidence, but has not indicated how this relates to the 
contended neck disability and has not asserted secondary 
service connection.  See 38 C.F.R. § 3.310.

In this case, the Veteran had reserve duty with a period of 
ACDUTRA.  The claims were previously denied on the basis that 
the evidence did not establish a connection between a current 
diagnosis and an event or injury or incurrence of a disease 
during service.  In this regard, while the Veteran was 
disqualified from further reserve service due to the thoracic 
outlet syndrome and asthmatic bronchitis, in order for these 
disabilities to be service connected the evidence must show 
that the disability was due to an injury or disease incurred 
during ACDUTRA or injury incurred during INACDUTRA.  It is 
not sufficient that the disability occurred while the Veteran 
was in the reserves, but rather incurrence must more 
specifically be tied to the period of training.

In this case, although the new evidence includes the Veteran 
reiteration that these disabilities began in service and 
these statements are contained in some medical records, the 
Board finds that there is no new evidence that links a 
current diagnosis of these disabilities to his service.  That 
is, this is not additional evidence that addresses a 
connection to service that is not redundant of evidence 
previously of file.  The new evidence simply duplicates the 
evidence previously of file without addressing the missing 
element of these claims.  There is no evidence submitted 
since the previous final rating decisions that raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  

In the absence of receipt of new and material evidence, the 
Board concludes that the application to reopen claims for 
service connection for a cervical spine (neck) injury, 
asthmatic bronchitis, and a bipolar disorder must be denied.  
See 38 C.F.R. 3.156(a).  

In view of the Board's finding that the cervical spine, 
asthmatic bronchitis, and bipolar disorder issues have not 
been reopened, a VA examination with opinion is not required.  
38 C.F.R. § 3.159(c)(4)(C)(iii). 


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
cervical spine (neck) injury is denied. 

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
asthmatic bronchitis is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
bipolar disorder, claimed as a nervous condition, is denied. 





REMAND

The Veteran seeks higher ratings for the service-connected 
degenerative joint disease of the left shoulder.  The claims 
file reveals that this is his dominant side.  Prior to 
adjudication of the increased rating claim on the merits, the 
Board finds that additional development is required.  38 
C.F.R. § 19.9.  

As indicated in the Introduction, during the pendency of the 
appeal, the RO granted an increase from December 11, 2007, 
the date of a VA treatment record which essentially showed a 
decrease in the range of motion of the left arm/shoulder.  
The RO found that this record indicated an increase in 
severity of the disability.  See 38 C.F.R. § 3.400.  Review 
of this record indicates that the clinician documented the 
ranges of motion of the shoulder, but did not fully document 
functional impairment, to include when pain began.  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.

Review of the claims file reveals that Veteran had last been 
provided a VA examination regarding the left shoulder in 
August 2007.  Although these examinations are more complete, 
the latest evidence indicated more severe impairment but did 
not fully address function impairment.  Further, the Board is 
cognizant that the representative had contended, on the 
Veteran's behalf, that the disability has worsened.  
Therefore, the Board finds that a remand is necessary to 
allow for the scheduling of an additional VA examination to 
determine the current severity of the left shoulder 
disability.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
left shoulder disability should be obtained and made part of 
the claims file.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Copies of all outstanding records 
of treatment, VA and non-VA, received 
by the Veteran for the service-
connected left shoulder disability 
should be obtained and made part of the 
claims file.

2.  The Veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
degenerative joint disease of the left 
shoulder.  The claims file should be 
sent to the examiner.  

The examination should describe any 
functional impairment as a result of the 
left shoulder disability.  The examiner 
should complete a range of motion study 
for the left shoulder and note any 
limitation of motion of the left 
shoulder.  The examiner should state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the left shoulder as the result of pain 
or flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due to weakness 
on movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign that is attributable to 
the left shoulder disability.

Any additional limitation of motion in 
any of the ranges of motion should be 
expressed in degrees.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

3.  Thereafter, the Veteran's claims for 
increased ratings for degenerative joint 
disease of the left shoulder must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


